DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
Applicant’s amendment filed 6/21/2022 has been entered.
Claims 1-16 have been cancelled.
Claims 17-31 remain pending. 
Claim 32 is new and now also pending.

Claim Objections
Claim 25 is objected to because of the following informalities: 
-Claim 25, line 9 recites “the group consisting of”, however, since “a group of containers” is previously defined, this would be better recited as “a group consisting of”. Note this particular limitation appears to be in Markush Grouping format (see MPEP 2173.05 (h)) and is examined accordingly.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US PGPUB 2005/0193880), in view of Gatteschi (US PGPUB 2016/0288935), and in further view of Garnier (WO 2013/045806- see the previously attached PDF for English translation and annotated paragraph numbering that is referenced below). 

Regarding Claim 17, Chao discloses an apparatus (Figure 1) comprising:
a wrapper (40-42) that wraps containers (101) to form a group (100, 101; see Figure 6; Para. 0030), 
a cutter (20) configured for cutting film (100 from roll 15) to form a film blank (100) for wrapping the containers (101), the film blank (100) comprising a film (100; see Figure 3; Para. 0030), 
a group conveyor (12) that transports containers (101) through the wrapper (40-42) as the containers (101) are being wrapped to form the group (100, 101; Para. 0030), the group conveyor (12) defining a transport plane (plane comprising the belt of 12; see “Annotated View of Figure 1” below), 
a first film-transporter (delivery device/rollers 16-18, associated rollers and conveying device 30) that extends from a source (roll 15) of the film (100) to a contact region (see “Annotated View of Figure 1” below) at which the wrapper (40-42) receives the film blank (100 via bar 41; Para. 0030), the first film-transporter (16-18 and 30) comprising a film conveyor (30) for transport of the film blank (100) onto the transport plane (of 12) ,
a second film-transporter (chains 40) that receives the film blank (100) from the first film-transporter (16-18 and 30; as shown in the figures, conveyor 30 and chains 40, together form a conveyor of the film blank and work in tandem; further note that per the operation control started by sensing device 102 and described in Para. 0030, the transporters are clearly both connected to common controls to be synchronized), the second film-transporter (40) extending as far as an end of the group conveyor (12; as shown in the Figures).  
Note: alternatively the “source of the film” can be reasonably viewed as the “delivery rollers 18” and the “conveying device 30” can be solely interpreted as the “first film-transporter”.

    PNG
    media_image1.png
    522
    867
    media_image1.png
    Greyscale

Annotated View of Figure 1

However, Chao fails to explicitly disclose an adhesive applicator that is arranged along the first film-transporter for applying adhesive onto an inner side of the film blank and along longitudinal side edges of the film blank.
First, attention can be brought to the teachings of Gatteschi which includes a system for forming a container group including a group of containers (11; Figure 1) wrapped with a film blank (12) wherein adhesive dots (23; Figure 3) are applied by spraying nozzles onto longitudinal ends (14) of the film (12; Para. 0052) and subsequently pressing the dots (23) against faces of the group of containers (11) with a wrapping element (21; see Figures 1-2) prior to heat treating the film blank (12; Para. 0020, 0047). 
Partially adhering heat shrinking film to the objects/containers to be packaged prior to heat treatments is known as exemplified by Gatteschi. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Chao to include spraying nozzles to place glue/adhesive dots onto longitudinal edges of the film blank as taught by Gatteschi. By modifying Chao in this manner, the group/bundle will not comprise creases after being subjected to heat treatment as taught by Gatteschi (Para. 0032 and 0055) and even further with such adhesive application, adhesion of the film to the products/containers can be ensured and a reduction of film required can be obtained as taught by Gatteschi (Para. 0030 and 0033).

Second, attention can be brought to the teachings of Garnier. Garnier teaches another wrapping apparatus (Figure 1) comprising a wrapper (50, 51), a group conveyor (1) for conveying a group of articles, a blank transporter (2) comprising a blank conveyor (19; see Figures 1-2) for transporting a blank (4) from a supply to the wrapper (50, 51), and an adhesive applicator (24; see Figure 2) that is arranged along the first film-transporter (2) for applying adhesive (See 67 in Figure 3a) onto an inner side of film blank (4) and along longitudinal side edges (as shown in Figure 3a) of blank (4; see annotated Paras. 0069, 0077, 0080, 0081).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated the adhesive applicators (as taught by Gatteschi and Garnier) into Chao such that the applicators are arranged along the first film transporter (30 of Chao) as taught by Garnier. By locating the applicators into Chao in this manner, the glue points can be can be precisely applied as taught by Garnier (Para. 0077) and the glue can be synchronously applied to opposite sides of the blank as its conveyed as outlined by Garnier (Paras. 0080-0081). Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations that are not already outlined by the prior art above. see MPEP 2144.04 (VI)(C)
Note: with respect to the combination of references applied above, it must be noted that Gatteschi is relied upon for teaching the general application of adhesive to film blanks that are similar to that disclosed by Chao (i.e. flexible film that is contracted/heat shrunk) and outlines motivations to incorporate such adhesives along the longitudinal sides thereof. Garnier is relied upon for the location of the adhesive applicators along a film transport region that is prior to the wrapping of the blank about the objects/containers and outlines several reasons as to why one would be readily motivated to position adhesive applicators as taught (outlined above). 

Regarding Claim 18, Chao, as modified, discloses the first film-transporter (16-18, 30) comprises a post-cutter segment (belt of conveying device 30) that is driven by the film conveyor (30) and that extends along a conveying direction of the film blank (100) from the cutter (20) as far as an end of the first film-transporter (30 as shown) and the adhesive applicator (i.e. 24 of Garnier) is arranged along the post-cutter segment (30) beneath the transport plane (of 12; note that given the modification above, one would readily position the applicator along the conveyor 30 which resides below the transport plane).  

Regarding Claim 19, Chao, as modified, discloses the adhesive applicator (i.e. 24 of Garnier) along the film conveyor (30; note that given the modification above, one would readily position the applicator along the conveyor 30 which is analogous to the conveying/transporter 2(including 19) of Garnier).  

Regarding Claim 20, Chao, as modified, discloses the adhesive applicator  (i.e. 24 of Garnier) is configured to apply the adhesive while the film blank (100) is at an end region of the film conveyor (30) and before the film blank (100) reaches the transport plane (of 12; again note that given the modification above, one would readily position the applicator along the conveyor 30, which is analogous to the conveying/transporter 2(including 19) of Garnier, that is upstream of the transport plane).  

Regarding Claim 21, Chao, as modified, discloses essentially all elements of the claimed invention but does not readily disclose the adhesive applicator comprises a head that is movable to enable adhesive to be applied onto regions between the longitudinal side edges of the film blank.  Garnier further discloses the applicators (24a) are capable of moving  to enable adhesive to be applied onto regions between the longitudinal side edges of the film blank (i.e. see Para. 0070 which discloses perpendicular movement and therefore corresponding to the movement as claimed). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated the movable capability as taught by Garnier into the incorporated applicator of Chao as such a feature would readily allow for adjustable placements of adhesive to be symmetric as taught by Garnier (Para. 0076-0077). Note it has been held that the provision of adjustability, where needed, involves routine skill in the art . In re Stevens, 101 USPQ 284 (CCPA 1954). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations outside of what is taught by the prior art. see MPEP 2144.04 (V)(D).

Regarding Claim 22, Chao, as modified, discloses adhesive applicator (i.e. 24 of Garnier) comprises plural heads (see Para. 0069 of Garnier which discloses plural glue guns 24a) disposed on opposite sides of the film conveyor (30). Alternatively, in order to provide adhesive to both longitudinal sides as taught by Garnier and obtain the benefits as outlined by both Garnier and Gatteschi, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated multiple heads into Chao.  

Regarding Claim 23, Chao, as modified, discloses essentially all elements but fails to explicitly disclose the wrapper (40-42) is configured to press a projection of the film blank (100) that includes the longitudinal side edges towards face sides of the packaging group.  
Gatteschi which includes pressing projections (14; Figures 1-3) of the film (12) which include longitudinal side edges including the dots (23) against faces of the group of containers (11) with a wrapping element (21; see Figures 1-2) prior to heat treating the film blank (12; Para. 0020, 0047, 0050). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated further wrapping elements as taught by Gatteschi into the wrapper of Chao in order properly set the adhesive dots applied against the containers prior to heat shrinking/contracting the film blank.

Regarding Claim 24, Chao, as modified, discloses a wrap bar (41) that travels around the group conveyor (12; see Figures 1-6), wherein the wrap bar (41) takes up the film blank (100) as the wrap bar (41) rises above the transport plane (of 12; see Figures 3-4), overtakes the containers (101; Figure 4), and descends back towards the transport plane (of 12) to wrap the containers (101) to form the group (100, 101; Figure 6; Para. 0030).  

Regarding Claim 32, Chao, as modified, discloses the longitudinal side edges are provided with glue (via applicators incorporated above) and the group having end faces (i.e. faces comprising the hole of Figure 8 of Chao) of the group (100, 101) and wherein the end faces are faces that face in a direction perpendicular to a direction along which the group conveyor (12) moves the group (100,101) through the wrapper (40-42).
However, even though it can be readily implied that the in order to perform the “bonding” as taught by Gatteschi, the side edges would have to be glued to the end faces as claimed, Chao does not explicitly disclose that the longitudinal side edges are glued to the end faces of the group
Gatteschi which includes pressing projections (14; Figures 1-3) of the film (12) which include longitudinal side edges including the dots (23) against end faces (faces including film portions 14 and extending in direction “20” which is transverse to the advancement direction; see abstract) of the group of containers (11) with a wrapping element (21; see Figures 1-2) prior to heat treating the film blank (12; Para. 0020, 0047, 0050). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated further wrapping elements as taught by Gatteschi into the wrapper of Chao in order properly set the adhesive dots applied on the longitudinal side edges to the end faces of the group of the containers prior to heat shrinking/contracting the film blank.

Regarding Claim 25, Chao discloses method comprising:
 producing a group of containers (100, 101; Figure 6), the group having a front side and a rear side (as shown), wherein producing the group (100, 101) comprises:
 transporting a film blank (100) on a film conveyor (30) of a first film-transporter (16-18, 30; see “Annotated View of Figure 1” above; note alternatively “conveying device 30” along can be readily viewed as the first film-transporter) from a cutter (20) onto a transport plane (of 12; see Para. 0030 (lines 4-12) and Para. 0032), 
wrapping the containers (101) as the containers (101) are being transported on a group conveyor (12), thereby forming the group (100, 101; as outlined throughout Para. 0030),
after having wrapped the containers (101), placing the longitudinal side edges of the film blank (100) against face sides of the group (100, 101; see Figures 7-8 and the end of Para. 0030 which discloses a contraction process which based on the Figures is clearly a shrinking process to form the package shown in Figure 8), wherein the film blank (100) is made from a shrink film (100; see the explanation above as it is clear the film 100 is a shrink film or at the very least it is implied that the film is a shrink film to perform the “contraction package process).

However, Chao fails to disclose during transport of the film blank (100) and prior to the film blank (100) having reached the transport plane (of 12), applying adhesive onto longitudinal side edges of an inner side of the film blank, and after having wrapped, bonding the longitudinal side edges of the film blank to face sides of the group. Also Chao fails to explicitly disclose the film blank being (100) is made from a film of foldable paper or card material 

First, attention can be brought to the teachings of Gatteschi which includes a system for forming a container group including a group of containers (11; Figure 1) wrapped with a film blank (12) wherein adhesive dots (23; Figure 3) are applied by spraying nozzles onto longitudinal ends (14) of the film (12; Para. 0052) and subsequently pressing/bonding the dots (23) against side faces of the group of containers (11) with a wrapping element (21; see Figures 1-2) prior to heat treating the film blank (12; Para. 0020, 0047). 
Partially adhering heat shrinking film to the objects/containers to be packaged prior to heat treatments is known as exemplified by Gatteschi. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Chao to apply glue/adhesive dots onto longitudinal side edges of an inner side of the film blank and bonding the longitudinal side edges to face sides of the group as taught by Gatteschi. By modifying Chao in this manner, the group/bundle will not comprise creases after being subjected to heat treatment as taught by Gatteschi (Para. 0032 and 0055) and even further with such adhesive application, adhesion of the film to the products/containers can be ensured and a reduction of film required can be obtained as taught by Gatteschi (Para. 0030 and 0033).

Second, attention can be brought to the teachings of Garnier. Garnier teaches another wrapping apparatus (Figure 1) and method of operating thereof, the apparatus  comprising a wrapper (50, 51), a group conveyor (1) for conveying a group of articles, a blank transporter (2) comprising a blank conveyor (19; see Figures 1-2) for transporting a blank (4) from a supply to the wrapper (50, 51), and an adhesive applicator (24; see Figure 2) that is arranged along the transporter (2) for applying adhesive (See 67 in Figure 3a) onto an inner side of film blank (4) and along longitudinal side edges (as shown in Figure 3a) of blank (4) during transport of the blank (4) before the blank is provided to a transport plane (i.e. 1) by the wrapper (50, 51; see Paras. 0069, 0077, 0080, 0081).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated the adhesive applicators (as taught by Gatteschi and Garnier) into Chao such that the applicators are arranged to apply adhesive during transport of the film blank (100 of Chao) and prior to the film blank (100 of Chao) having reached the transport plane (of 12 of Chao) as taught by Garnier. By locating the applicators into Chao to operate in this manner, the glue points can be can be precisely applied as taught by Garnier (Para. 0077) and the glue can be synchronously applied to opposite sides of the blank as its conveyed as outlined as outlined by Garnier (Paras. 0080-0081). Further, it has been held that rearranging parts (in this instance an adhesive applicator) of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations that are not already outlined by the prior art above. see MPEP 2144.04 (VI)(C)
Note: with respect to the combination of references applied above, it must be noted that Gatteschi is relied upon for teaching the general application of adhesive to film blanks that are similar to that disclosed by Chao (i.e. flexible film that is contracted/heat shrunk) and bonding the film to the containers and outlines motivations to incorporate such adhesives along the longitudinal sides thereof. Garnier is relied upon for the timing/location of the adhesive application being during transport of the film transport that is prior to the wrapping of the blank about the objects/containers and outlines several reasons as to why one would be readily motivated to position adhesive applicators as taught (outlined above). 

Further with respect to the alternative limitations of the film being foldable paper, and card material, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have embodied the film blank of Chao as either paper or cardboard material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. In this particular instance, the paper or cardboard would be readily beneficial in providing printed matter or, especially with cardboard, further protection during handling and transport, whereas the shrink film is beneficial in its flexibility and ability to contract when provided with the proper heat treatment to better secure the containers. Therefore, dependent on the use of the film blank, one would have readily selected the proper materials for the film blank. 

Regarding Claim 26, Chao, as modified, discloses bonding the longitudinal side edges comprise pressing (via 21 of Gatteschi) the longitudinal side edges (see Figure 2, Para. 0050 of Gatteschi), which project away from the group (100, 101 of Chao- see Figure 7), towards the face sides (As shown in Figure 2 of Gatteschi).  

Regarding Claim 27, Chao, as modified, discloses applying the adhesive  comprises applying points of adhesive (see 23 of Figure 3 and Para. 0052 of Gatteschi).  

Regarding Claim 28, Chao, as modified, discloses applying the adhesive comprises applying at least one adhesive point (23; Figure 3 and Para. 0052 of Gatteschi) to each longitudinal side edge of the film blank (100 of Chao) per front side and rear side of the group (100, 101 of Chao; see Figure 3 of Gatteschi as it is clear given the incorporated adhesive applying step of Gatteschi, Chao, as modified, would provide at least one point to each side edge to obtain the benefits of Gatteschi).  

Regarding Claim 29, Chao, as modified, discloses essentially all element of the claimed invention including applying the adhesive (see modification above) comprises applying at least one adhesive points (23; Figure 3 and Para. 0052 of Gatteschi) on each longitudinal side edge of the film blank per front side and rear side of the group (100, 101 of Chao; see Figure 3 of Gatteschi as it is clear given the incorporated adhesive applying step of Gatteschi, Chao, as modified, would provide at least one point to each side edge to obtain the benefits of Gatteschi), however, Chao as modified, fails to explicitly disclose at least two adhesive points on each longitudinal side edge of the film blank per front side and rear side of the group.
Attention can again be brought to the teachings of Garnier which further teach application of multiple applications of adhesive points (67; Figure 3a) on each longitudinal side edge of a film blank (4) per front side and rear side of the group.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have applied at least two adhesive points on each longitudinal side edge of the film blank per front side and rear side of the group of Chao as taught by Garnier. By further modifying the method of Chao in this manner, the retention force of the adhesive can be increased and therefore less creases will be formed when the film blank is subjected to a shrinking process. 

Regarding Claim 30, Chao, as modified, discloses the film blank (100) has an edge (note the 112 rejections above) and wherein applying the adhesive (taught by Gatteschi) comprises applying the adhesive at the edge (see Figure 3 and Para. 0052 of Gatteschi).  


Claims 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chao (US PGPUB 2005/0193880), in view of Gatteschi (US PGPUB 2016/0288935) and Garnier (WO 2013/045806), and in further view of Chidsey (US Patent 3,196,588).
Alternatively regarding Claim 25, as outlined above, Chao, as modified, does not explicitly disclose the film blank being foldable paper or card material.  Chidsey teaches another wrapping method for a group of articles (15; Figure 1) with a film blank (1) wherein the film blank (1) is comprised of paperboard (Col 1, lines 10-14; note that paperboard can be reasonably viewed as both a foldable paper and card/cardboard material). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have embodied the film blank of Chao as either foldable paper or cardboard material as taught by Chidsey. With such material, the paper or cardboard would be readily beneficial in providing printed matter or, especially with cardboard, further protection during handling and transport. Again it is noted it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 31, Chao, as modified, discloses essentially all elements of the claimed invention but does not disclose selecting the adhesive to be a hot-melt adhesive.
Again, attention is brought Chidsey which teaches the use of several adhesives on the film blank (1) including hot melt adhesive (7) which is applied at a joint of the folded/wrapped blank (1; Col 2, lines 39-42).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a hot melt adhesive as at least part of the adhesive applied in Chao as such an adhesive allows for rapid cooling and setting to allow for mechanical handling as taught by Chidsey (see Col 2, lines 42-52). 

Examiner’s Note
Examiner notes that if Applicant was to incorporate features of Page 26, lines 14-22 of the Specification filed (5/10/2021- clean version of the amended SPEC), specifically, the feature of providing two application points per longitudinal side edge wherein the application points are provided around a motif such that each distance of the point from the motif is equal in combination with the features of method Claim 25, this combination of limitations would readily overcome the previous rejections outlined above. 


Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 
	Regarding Applicant’s arguments pertaining to Claim 17 that:


    PNG
    media_image2.png
    417
    596
    media_image2.png
    Greyscale

	Examiner respectfully asserts that Gatteschi is relied upon for teaching the general application of adhesive to film/ film blanks. With respect to the referenced Paragraph 0052 of Gatteschi that the nozzles for glue application can apply glue to “the containers 11 and/or on the film”. If one was merely viewing the combination of Chao, in view of Gatteschi, Examiner would agree that such a combination would not render the location of the adhesive applicator as claimed as obvious to one of ordinary skill in the art at the time the invention was effectively filed. However, in view of the further teachings of Garnier, these further teachings of the location of the adhesive applicators along a film transport region that is immediately prior to the wrapping of the blank about the objects/containers renders such a claimed limitation obvious. Garnier outlines several reasons as to why one would be readily motivated to position adhesive applicators as taught (outlined above). Further the blank transporter (2) comprising a blank conveyor (19; see Figures 1-2) of Garnier is clearly analogous to the film transporter (30) of Chao and even though the transporter and adhesive applicators (24) of Garnier are above the bottles to be wrapped, the teaching would readily lead to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated such an applicator along the film transporter (30) of Chao for the reasons previously outlined. 
	Further regarding Claim 17, the Applicant argues:

    PNG
    media_image3.png
    283
    588
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    209
    583
    media_image4.png
    Greyscale

	Examiner respectfully disagrees and notes that Gatteschi clearly teaches nozzles for glue application that are utilized to apply glue/adhesive between the containers and the film to achieve “controlling the arrangement of the over-edge portions” of the film (see Para. 0020) in order to provide the benefits of preventing creases after being subjected to heat treatment (Para. 0032 and 0055) and further ensure adhesion of the film to the products/containers and a reduce film required (Para. 0030 and 0033).
	In summary Gatteschi clearly provides teachings as to why adhesive application is beneficial and one in possession of the invention of Chao would be readily motivated to incorporate an application of adhesive in view of Gatteschi. 
	With respect to Applicant’s references to Figure 8 of Chao, merely because the Figure may not readily depict any inconsistencies or creases within the finished contracted package, does not readily prove that such creases or inconsistencies do not exist or are prone to occur. Chao does not disclose any manner to control the contraction of the film portions extending past the end faces of the group of Chao and therefore, there is clearly the opportunity to improve the existing invention of Chao in view of Gatteschi. 


	Lastly regarding Claim 17, Applicant argues:

    PNG
    media_image5.png
    304
    588
    media_image5.png
    Greyscale

	Examiner again respectfully asserts that merely because the Figure may not readily depict any inconsistencies or creases within the finished contracted package, does not readily prove that such creases or inconsistencies do not exist. Chao does not disclose any manner to control the contraction of the film portions extending past the end faces of the group of Chao and therefore, there is clearly the opportunity to improve the existing invention of Chao in view of Gatteschi. 
	Applicant further appears to rely on Paragraphs 0031-0032 of Gatteschi that it is the film type that eliminates the creases, however, this portion of the disclosure of Gatteschi is referring to the combination of the control of the over edge portions of the film which is obtained by the adhering of the film to the bottles and the film type to further decrease the occurrence of creases. This is not teaching away from incorporation of adhesive to eliminate creases and reducing film consumption, it is merely teaching an additional feature that can assist in obtaining further such benefits. Such a conclusion is clearly supported based on review of Paragraphs 0018-0033 of Gatteschi as a whole. 

	Regarding Claims 18-19, Applicant argues:

    PNG
    media_image6.png
    63
    585
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    120
    590
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    169
    583
    media_image8.png
    Greyscale

	Examiner respectfully asserts that, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPG 871 (CCPA 1981). In this instance as explained above, merely because Garnier’s applicator is above the containers, would not preclude one from incorporating the applicator into Chao in the manner as claimed as the teaching is that the applicator is along the film transporter immediately prior to the wrapper portion of the assembly. In view of this, if one was to incorporate such a teaching into Chao, it would have readily resulted in the applicator in the position as claimed. 

	Regarding Claim 20, Applicant argues:

    PNG
    media_image9.png
    165
    579
    media_image9.png
    Greyscale

	Examiner respectfully notes that the glue gun (24) of Garnier is disclosed as applying adhesive to the film blank, not the bottles. Further, as outlined above, if one was to incorporate such a teaching into Chao, it would have readily resulted in the applicator in the position as claimed. 

	Regarding Claim 21, Applicant argues that the amendment renders the rejection moot, Examiner respectfully asserts that as outlined above, the movable applicator head of Garnier is clearly capable of performing such adhesive application. It is worth noting t has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). MPEP 2114 (II).
	Regarding Claim 22, Applicant argues:

    PNG
    media_image10.png
    73
    575
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    149
    581
    media_image11.png
    Greyscale

	Examiner respectfully notes Garnier clearly discloses plural heads (24; Figure 2) and given the combination of references as outlined, the resultant combination would have readily led to such an arrangement of heads/guns on opposite sides of the conveyor (30) of Chao. Note that in order obtain the benefits of Garnier and Gatteschi, one would readily have to arrange such heads as claimed. 
	Regarding Claim 23, Applicant argues:

    PNG
    media_image12.png
    426
    582
    media_image12.png
    Greyscale

	Examiner respectfully asserts that the rejection of Claim 23 is not readily suggesting a modification to the chain units and belt of the wrapper of Chao, the rejection is merely stating that it would have been obvious to incorporate further wrapping elements such as the tines of Gatteschi.
	Examiner respectfully asserts that Chao does discloses a contracting step (see Para. 0030- “Finally, the article 101 is delivered by the second conveying belt 13 to perform a contraction package process, thereby wholly wrapping and packing the article 101 in the film 100 as shown in FIG. 8.”).

	Further regarding Claim 23, Applicant argues:

    PNG
    media_image13.png
    83
    559
    media_image13.png
    Greyscale
 

    PNG
    media_image14.png
    173
    574
    media_image14.png
    Greyscale

	Examiner again asserts that the chain units (40) and belt (42) of Chao are not suggested to be structurally modified, the rejection is merely stating that incorporation of further wrapper elements such as the tines of Gatteschi would have been obvious to incorporate. 
	Further it is noted that Gatteschi does mention the tines 21 adhering the film to the bottles prior to heating the bundle/group. Paragraph 0045 discloses “handling the over-edge portions 14” which includes adhering the containers to the film prior to the heat treatment device per Para. 0047 and Para. 0050 discloses the use of tines 21 to perform such handling. 
	Regarding Claim 24, see responses to Claim 23 above.
	Regarding Claim 25, see the responses to Claim 17 above.
	Regarding Claim 26, Applicant argues:

    PNG
    media_image15.png
    288
    578
    media_image15.png
    Greyscale

	Examiner respectfully asserts that per the rejection of Claim 25, it would have been obvious to have “modified Chao to apply glue/adhesive dots onto longitudinal side edges of an inner side of the film blank and bonding the longitudinal side edges to face sides of the group as taught by Gatteschi”. Therefore, given that the bonding of Gatteschi includes the use of tines to press such edges, it can be at least readily implied that such tines, or equivalent would have been readily incorporated into Chao to obtain such bonding otherwise the benefit would not be readily achieved. 
	Regarding Claim 27, Applicant argues:

    PNG
    media_image16.png
    94
    571
    media_image16.png
    Greyscale
 

    PNG
    media_image17.png
    120
    555
    media_image17.png
    Greyscale

	Examiner notes that the combination of references would have readily led to such point application as disclosed by Gatteschi (see the rejection above).
	Regarding Claim 28, Applicant argues:

    PNG
    media_image18.png
    424
    556
    media_image18.png
    Greyscale

	Examiner respectfully asserts that given the close proximity of the points (23) of Gatteschi to the longitudinal edges, it can be readily interpreted that the points are applied to each edge. Further, it is noted that this limitation is viewed in light of the specification and given that the specification does not depict a point exactly on the edge of the film, it can be readily assumed that points in close proximity to the edge at applied to the edge thereof. Note that “edges 29” shown in Figure 4 of the Applicant’s disclosure, clearly depict that the “edges” are not necessarily only encompassing the longitudinal ends of the film. Therefore the points as disclosed/taught by Gatteschi and incorporated into Chao can be readily viewed as applied on the longitudinal edges as claimed. 
	Regarding Claim 29, see responses to Claim 28 above.

	Regarding Claim 30, Applicant argues:

    PNG
    media_image19.png
    132
    552
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    175
    553
    media_image20.png
    Greyscale

	Examiner respectfully points to the response to the arguments pertaining to Claim 28.

	Regarding Claim 25, no further specific arguments are presented.
	Regarding Claim 31, Applicant argues:

    PNG
    media_image21.png
    238
    556
    media_image21.png
    Greyscale
 
	Examiner respectfully asserts that Claim 31 is dependent on Claim 25, which as outlined above, incorporates the teachings of Chidsey in an alternative rejection which includes the different substrates in which the hot melt would be applicable for.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Napravnik (DE 102017203660) discloses a similar wrapping system to the application including an adhesive applicators/welding units (50) for welding/adhering overlapping portions of the wrapped film prior to a heat treatment. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        8/3/2022